Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”), dated as of March 7, 2012, is made
by and among K12 Services Inc., a Delaware corporation (together with any
successor thereto, the “Company”), K12, Inc., a Delaware Corporation (“Parent”)
and Timothy L. Murray (“Executive”) (collectively referred to herein as the
“Parties”).

WHEREAS, Executive and the Company desire that Executive provide services to the
Company on the terms herein provided;

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the Parties hereto agree as follows:

 

1. EMPLOYMENT.

(a) General. As of the Effective Date (as defined below), the Company shall
employ Executive and Executive shall enter into the employ of the Company, for
the period and in the position set forth in this Section 1, and upon the other
terms and conditions herein provided.

(b) Employment Term. The term of employment under this Agreement (the “Term”)
shall be for the period beginning on or about April 9, 2012 (the “Effective
Date”), and ending on the date Executive’s employment is terminated as provided
in Section 3.

(c) Position and Duties. Executive shall serve as President and Chief Operating
Officer of the Parent and the Company with such customary responsibilities,
duties and authority as may from time to time be reasonably assigned to
Executive by the Chief Executive Officer of the Parent (“CEO”), consistent with
such position. Executive will report directly to the CEO and Executive’s
principal place of employment shall be the Parent’s headquarters in Herndon,
Virginia. Executive shall devote substantially all of Executive’s working time
and efforts to the business and affairs of the Company (which shall include
service to its affiliates). Executive agrees to observe and comply with the
rules and policies of the Company as adopted by the Company from time to time,
in each case as amended from time to time, as set forth in writing, and as
delivered or made available to Executive (each, a “Policy”). During the Term, it
shall not be a violation of this Agreement for Executive to (i) serve on
industry trade, civic, charitable or not-for-profit corporate boards or
committees, (ii) serve on one for-profit board, which shall initially be the
advisor board to PulsePoint, provided, however, Executive may serve on
additional such boards with the prior written consent of the Board of Directors;
(iii) deliver lectures or fulfill speaking engagements; or (iv) manage personal
investments, as long as such activities do not materially interfere with the
performance of Executive’s duties and responsibilities hereunder.
Notwithstanding the foregoing, the Company acknowledges that Executive is
contractually and legally required by PulsePoint to reasonably cooperate with
PulsePoint with certain legal matters following the Effective Date that arose
during Executive’s employment with PulsePoint. In such case, Executive shall use
his reasonable best efforts to provide such cooperation if requested in writing
by PulsePoint at times convenient for the Company and that do not materially
interfere with his duties. Executive shall notify Company in writing when such
cooperation obligations with regard to such legal matters are concluded, at
which time Executive shall no longer provide such services without obtaining the
consent of the Company.



--------------------------------------------------------------------------------

2. COMPENSATION AND OTHER BENEFITS.

(a) Annual Base Salary. During the Term, Executive shall receive a base salary
at a rate of $500,000.00 per annum (the “Annual Base Salary”), which shall be
paid in accordance with the customary payroll practices of the Company. Such
Annual Base Salary shall be reviewed (and may be increased but not decreased)
from time to time by the Parent’s Board of Directors (the “Board”) or the
compensation committee of the Board (the “Compensation Committee”).

(b) Bonus. During the Term, Executive will be eligible to participate in the
Company’s annual incentive cash bonus plan (“Bonus Plan”). Under the Bonus Plan,
Executive may receive a bonus in the sole and absolute discretion of the
Compensation Committee, which bonus shall have a target of 60% of Executive’s
Annual Base Salary (the “Target Bonus”) for achievement of 100% of the
performance goals under the Bonus Plan for a given year. Executive shall also be
eligible to receive a bonus in excess of the Target Bonus, as determined by
specific performance management objectives and ratios set annually by the
Compensation Committee, up to a maximum amount (the “Maximum Bonus”). For
purposes of illustration, pursuant to the FY 2012 Bonus Plan, Executive could
have been eligible to receive a Maximum Bonus of up to 132.5% of Executive’s
Annual Base Salary. The bonus awards payable under the Bonus Plan shall be based
upon the overall success of the Parent or Company and the achievement of
performance goals to be determined by the Board or the Compensation Committee.
Except as otherwise provided for herein, the payment of any bonus pursuant to
the Bonus Plan shall be subject to Executive’s continued employment with the
Company through the date of payment. Any annual bonus earned by Executive shall
be paid to Executive when bonuses under the performance period in question are
paid to similarly-situated employees of the Company, but in no event later than
the last day to qualify such bonus as a “short-term deferral” under Treasury
Regulation Section 1.409A-1(b)(4).

(c) Benefits. During the Term, Executive shall be eligible to participate on the
same basis as other similarly situated senior executives of the Company in
employee benefit plans, programs and arrangements of the Company, consistent
with the terms thereof and as such plans, programs and arrangements may be
amended from time to time. Executive’s participation in such plans, programs and
arrangements shall be subject to (i) the terms of the applicable plan documents,
and (ii) Company Policies. These plans or programs are subject to change or
termination at the sole discretion of the Company. Executive shall have thirty
days from the Effective Date (or such other qualifying event as required by the
terms of an applicable plan) to enroll or decline benefits, or make changes to
benefits elections. Unless Executive elects otherwise, Executive will be
automatically enrolled at a rate of 3% of Annual Base Salary to be withheld,
pretax, and deposited into Executive’s 401(k) plan account. In no event shall
Executive be eligible to participate in any severance plan or program of the
Company, except as set forth in Section 4 of this Agreement.

 

2



--------------------------------------------------------------------------------

(d) Equity Awards.

(i) Subject to the approval of the Compensation Committee, the Company shall
cause the Parent to give Executive an initial grant of options to purchase one
hundred and fifty thousand (150,000) shares of common stock of Parent (“Common
Stock”) with a per share exercise price equal to the closing price of a share of
Common Stock on the New York Stock Exchange on the date of grant (the “Option”).
The Option shall be granted following the approval of the Compensation Committee
which shall be no later than thirty (30) days following the Effective Date. All
stock option grants are made at the discretion of the Compensation Committee and
the Company has no reason to believe that the Option will not be approved by the
Compensation Committee. Executive will receive a stock option agreement that
incorporates the terms of Parent’s equity incentive plan and sets forth the
terms and conditions of the Option grant, including the vesting schedule and
applicable exercise price, following approval thereof by the Compensation
Committee. One Fourth (1/4th) of the shares subject to the Option shall vest on
the first anniversary of the date of grant (the “First Vesting Date”), and an
additional one-sixteenth (1/16th) of such shares shall vest every three
(3) months following the First Vesting Date. Notwithstanding the terms of the
equity incentive plan or the stock option agreement, in the event of (X) a
Change in Control (as defined in the applicable equity incentive plan), the
vesting of the Option shall automatically accelerate and all unvested shares of
Common Stock subject to such Option shall then become fully vested and
exercisable as of the effective date of the Change in Control; or (Y) in the
event Executive’s employment is terminated without Cause or Executive resigns
for Good Reason, and in either case such termination or resignation occurs prior
to the one year anniversary of the grant date of the option, then, twenty-five
(25%) percent of the shares of Common Stock subject to such Option shall
automatically accelerate and become fully vested and exercisable. In such case,
Executive shall have 180 days following the date of termination to exercise the
vested shares under the Option. Such shares shall also be subject to the terms
and conditions, including the vesting schedule, set forth in a stock option
agreement and Parent’s equity incentive plan.

(ii) Subject to the approval of the Compensation Committee, the Company shall
cause the Parent to give Executive an initial grant of fifty thousand
(50,000) shares of restricted Common Stock pursuant to a restricted stock award
agreement to be entered into between Executive and Parent (“Restricted Common
Stock”). The Restricted Common Stock shall be granted following the approval of
the Compensation Committee which shall be no later than thirty (30) days
following the Effective Date. Executive will receive a restricted stock award
agreement that incorporates the terms of Parent’s equity incentive plan and sets
forth the terms and conditions of the restricted shares, including the vesting
schedule, following approval thereof by the Compensation Committee. The
restrictions on the Restricted Common Stock shall lapse semi-annually with
twenty percent (20%) of the total Restricted Common Stock vesting during the
first year from the date of grant and forty(40%) vesting each year thereafter
for the following two (2) years. Notwithstanding the terms of the equity
incentive plan or the restricted stock agreement, (X) in the event Executive’s
employment is terminated without Cause or Executive resigns for Good Reason
immediately prior to or following a Change in Control, all restrictions on the
Restricted Common Stock shall automatically lapse, or (Y)

 

3



--------------------------------------------------------------------------------

in the event Executive’s employment is terminated without Cause or Executive
resigns for Good Reason, and in either case such termination or resignation
occurs prior to the one year anniversary of the grant date of the Restricted
Common Stock, all restrictions on twenty-five (25%) percent of the shares shall
automatically lapse. After August 1, 2012, and subject to Executive’s continued
employment with the Company, Executive will receive an additional grant of ten
thousand (10,000) shares of Restricted Common Stock of Parent, to be granted at
the next regularly scheduled meeting of the Compensation Committee following
such date. Such shares shall also be subject to the terms and conditions,
including vesting schedule, set forth in a restricted stock award agreement and
Parent’s equity incentive plan.

(iii) The Parties acknowledge that Executive shall be eligible to receive annual
equity grants on the same basis as other similarly situated senior executives of
the Company and in accordance with the equity compensation plans determined by
the Compensation Committee, in its sole discretion.

(e) Vacation. During the Term, Executive shall be entitled to twenty (20) days
of paid vacation per year in accordance with the Company’s Policies (vacation
days shall be prorated for any partial year of service). Any vacation shall be
taken at the reasonable and mutual convenience of the Company and Executive.

(f) Expenses. During the Term, the Company shall reimburse Executive for all
reasonable and approved travel and other business expenses incurred by Executive
in the performance of Executive’s duties to the Company in accordance with the
Company’s expense reimbursement Policy.

(g) Lodging; Commuting Expenses. Beginning on the Effective Date and during
Executive’s first twelve (12) months of employment with the Company, the Company
will reimburse Executive at a rate of five thousand dollars ($5,000) per month
for an apartment in or near Herndon, Virginia and for Executive’s reasonable
expenses to commute on a weekly basis to and from Executive’s home in New
Jersey, which shall be paid in accordance with the customary payroll practices
of the Company any.

(h) Legal Expenses. The Company will reimburse executive up to $5,000 of
Executive’s legal expenses incurred during calendar year 2012 in connection with
the review of this Agreement and any other agreements referred to herein.

 

3. TERMINATION.

Executive’s employment hereunder may be terminated by the Company or Executive,
as applicable, without any breach of this Agreement under the following
circumstances:

(a) Circumstances.

 

4



--------------------------------------------------------------------------------

(i) Death. Executive’s employment hereunder shall terminate upon Executive’s
death.

(ii) Disability. If Executive has incurred a Disability, as defined below, the
Company may terminate Executive’s employment.

(iii) Termination for Cause. The Company may terminate Executive’s employment
for Cause, as defined below.

(iv) Termination without Cause. The Company may terminate Executive’s employment
without Cause.

(v) Resignation from the Company without Good Reason. Executive may resign
Executive’s employment with the Company without Good Reason, as defined below.

(vi) Resignation from the Company for Good Reason. Executive may resign
Executive’s employment with the Company for Good Reason.

(b) Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive under this Section 3 (other than termination pursuant to
paragraph (a)(i)) shall be communicated by a written notice to the other party
hereto (i) indicating the specific termination provision in this Agreement
relied upon, (ii) setting forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated, if applicable, and (iii) specifying a Date of
Termination which, other than termination pursuant to paragraph (a)(iii), shall
be at least thirty (30) days following the date of such notice (a “Notice of
Termination”); provided, however, that in the event that Executive delivers a
Notice of Termination to the Company, the Company may, in its sole discretion,
change the Date of Termination to any date that occurs following the date of
Company’s receipt of such Notice of Termination and is prior to the date
specified in such Notice of Termination. The failure by the Company to set forth
in the Notice of Termination any fact or circumstance which contributes to a
showing of Cause shall not waive any right of the Company hereunder or preclude
the Company from asserting such fact or circumstance in enforcing the Company’s
rights hereunder.

(c) Company Obligations upon Termination. Upon termination of Executive’s
employment pursuant to any of the circumstances listed in Section 3, Executive
(or Executive’s estate) shall be entitled to receive the sum of: (i) the portion
of Executive’s Annual Base Salary earned through the Date of Termination, but
not yet paid to Executive; (ii) any expenses owed to Executive pursuant to
Section 2(f); (iii) any accrued but unused vacation days through the Date of
Termination, and (iv) any amount accrued and arising from Executive’s
participation in, or benefits accrued under any employee benefit plans, programs
or arrangements, which amounts shall be payable in accordance with the terms and
conditions of such employee benefit plans, programs or arrangements
(collectively, the “Company Arrangements”). Except as otherwise expressly
required by law (e.g., COBRA) or as specifically provided herein, all of
Executive’s rights to salary, severance, benefits, bonuses and other
compensatory amounts hereunder (if any) shall cease upon the termination of
Executive’s employment hereunder. In the event that

 

5



--------------------------------------------------------------------------------

Executive’s employment is terminated by the Company for any reason and Executive
executes the Release (defined below), Executive’s sole and exclusive remedy
shall be to receive the severance payments and benefits described in this
Section 3(c) or Section 4, as applicable.

(d) Deemed Resignation. Upon termination of Executive’s employment for any
reason, Executive shall be deemed to have resigned from all offices and
directorships, if any, then held with the Company or any of its affiliates.

(e) Post-Termination Cooperation. Executive agrees that following Executive’s
termination of employment with Company, Executive shall, to the extent
reasonably requested by Company and reasonably convenient for Executive,
reasonably cooperate and assist Company at Company’s expense in any dispute,
controversy, or litigation in which Company may be involved and with respect to
which Executive obtained knowledge while employed by Company or any of its
affiliates, successors, or assigns, including, but not limited to, Executive’s
participation in any court or arbitration proceedings, giving of testimony,
signing of affidavits, or such other personal cooperation as counsel for Company
shall reasonably request. The Company shall reimburse Executive for his
reasonable expenses incurred in the course of such cooperation, and, in the
event such cooperation shall require a significant amount of Executive’s time
(as reasonably determined by the Parties) shall pay Executive a reasonable per
diem amount to be reasonably agreed to by Parties for Executive’s time.

 

4. SEVERANCE PAYMENTS.

(a) Termination for Cause, or Termination Upon Death, Disability or Resignation
from the Company. If Executive’s employment shall terminate as a result of
Executive’s death pursuant to Section 3(a)(i), or Disability pursuant to
Section 3(a)(ii), or for Cause pursuant to Section 3(a)(iii), or upon
Executive’s resignation from the Company without Good Reason pursuant to
Section 3(a)(v), then Executive shall not be entitled to any severance payments
or benefits, except for the Company Arrangements as provided in Section 3(c).

(b) Termination without Cause or Resignation for Good Reason. If Executive’s
employment shall terminate without Cause pursuant to Section 3(a)(iv) or upon
Executive’s resignation from the Company for Good Reason pursuant to
Section 3(a)(vi), then, subject to Executive signing on or before the 21st day
following Executive’s Separation from Service (as defined below), and not
revoking, a release of claims in the form attached as Exhibit A to this
Agreement (the “Release”), and Executive’s continued compliance with the
Confidentiality Agreement (as defined below), Executive shall receive, in
addition to the Company Arrangements set forth in Section 3(c), the following:

(i) an amount in cash equal to one (1) times the Annual Base Salary of Executive
as of the Date of Termination, payable in the form of salary continuation in
regular installments over the twelve-month period following the date of
Executive’s Separation from Service (the “Severance Period”) in accordance with
the Company’s normal payroll practices;

(ii) an amount equal to any accrued and earned annual bonus for the completed
fiscal year immediately preceding the Date of Termination that has been

 

6



--------------------------------------------------------------------------------

declared by the Board or the Compensation Committee but is not yet paid as of
the Date of Termination (to be paid when such annual bonuses are paid to
similarly situated employees); and

(iii) reimbursement (or direct payment to the carrier), for the Severance
Period, for a portion of the premium costs incurred by Executive (and his spouse
and dependents, where applicable) to obtain COBRA coverage pursuant to one of
the group health plans sponsored by the Company, which reimbursement (or direct
payment) shall equal the premium costs incurred by the Company for the Severance
Period, on behalf of a similarly-situated employee, to obtain coverage under the
same group health plan sponsored by the Company. Notwithstanding the foregoing,
if reimbursement or direct payment of health care premium violates any
applicable health care laws, then Executive shall be entitled to a monthly
payment of such amount payment, less applicable taxes and withholding, in lieu
of such reimbursement.

Notwithstanding the foregoing, in the event Executive is entitled to the
payments and benefits set forth in this Section 4(b) as a result of a
termination or resignation of employment that occurs on, immediately prior to or
within one (1) year following a Change in Control, then the such payments in
subparagraphs (i), and (ii) shall be made in lump-sum on the first business day
following the date on which the Release shall be non-revocable by Executive, if
such Release is required, if not required, on the Date of Termination.

 

5. COMPETITION; CONFIDENTIALITY; INVENTIONS.

Prior to the Effective Date, Executive shall enter into Parent’s standard form
of Employee Confidentiality, Proprietary Rights and Non-Solicitation Agreement
(the “Confidentiality Agreement”), a form of which is attached to this Agreement
as Exhibit B.

 

6. ASSIGNMENT AND SUCCESSORS.

The Company may assign its rights and obligations under this Agreement to any
successor to all or substantially all of the business or the assets of the
Company (by merger or otherwise), and may assign or encumber this Agreement and
its rights hereunder as security for indebtedness of the Company and its
affiliates. This Agreement shall be binding upon and inure to the benefit of the
Company, Executive and their respective successors, assigns, personnel and legal
representatives, executors, administrators, heirs, distributees, devisees, and
legatees, as applicable. None of Executive’s rights or obligations may be
assigned or transferred by Executive, other than Executive’s rights to payments
hereunder, which may be transferred only by will or operation of law.
Notwithstanding the foregoing, Executive shall be entitled, to the extent
permitted under applicable law and applicable company Policies, to select and
change a beneficiary or beneficiaries to receive compensation hereunder
following Executive’s death by giving written notice thereof to the Company.

 

7



--------------------------------------------------------------------------------

7. EXECUTIVE REPRESENTATIONS.

Executive represents that Executive’s employment by the Company does not and
will not breach any agreement with any former employer, including any
non-compete agreement or any agreement to keep in confidence or refrain from
using information acquired by Executive prior to Executive’s employment by the
Company. During Executive’s employment by the Company, Executive agrees that
Executive will not intentionally violate any non-solicitation agreements
Executive entered into with any former employer or improperly make use of, or
disclose, any information or trade secrets of any former employer or other third
party, nor will Executive bring onto the premises of the Company or use any
unpublished documents or any property belonging to any former employer or other
third party, that Executives knows is in violation of any lawful agreements with
that former employer or third party.

 

8. CERTAIN DEFINITIONS.

(a) Cause. The Company shall have “Cause” to terminate Executive’s employment
hereunder if the Board determines, in good faith, that any of the following have
occurred:

(i) Executive’s (A) willful failure or continual neglect to perform Executive’s
material responsibilities under this Agreement, in each case, that causes
material and demonstrable damage to the Company, or (B) failure to comply with,
in any material respect, any of the Company’s Policies, which failure is not
remedied by Executive within thirty (30) days after receiving written notice
from the Board specifying such failure;

(ii) Executive failed in any material respect to carry out or comply with any
lawful and reasonable written directive of the Board consistent with the terms
of this Agreement (other than as a result of Executive’s Disability), which
failure is not remedied by Executive within thirty (30) days after receiving
written notice from the Board specifying such failure;

(iii) Executive’s breach, in any material respect, of the Confidentiality
Agreement or Sections 6 or 7 of this Agreement or any material written Policy of
the Company, which breach is not remedied, if possible, by Executive within
thirty (30) days after receiving written notice from the Board specifying such
failure;

(iv) Executive’s conviction or plea of no contest (or of nolo contendere), for
any felony or for any crime involving moral turpitude;

(v) Executive’s unlawful use (including being under the influence) or possession
of illegal drugs on the Company’s (or any of its affiliate’s) premises or while
performing Executive’s duties and responsibilities under this Agreement; or

(vi) Executive’s commission of an act of fraud, embezzlement, misappropriation,
willful misconduct, or breach of fiduciary duty against the Company or any of
its affiliates.

 

8



--------------------------------------------------------------------------------

(b) Date of Termination. “Date of Termination” shall mean (i) if Executive’s
employment is terminated by Executive’s death, the date of Executive’s death;
(ii) if Executive’s employment is terminated for any other reason, either the
date indicated in the Notice of Termination or the date specified by the Company
pursuant to Section 3(b), whichever is earlier.

(c) Disability. “Disability” shall have the meaning provided in the long-term
disability insurance plan provided to the senior executives of the Company
pursuant to Section 2(c) herein for the purpose of determining a participant’s
eligibility for benefits, provided, however, if the long-term disability plan
contains multiple definitions of disability, “Disability” shall refer to that
definition of disability which, if Executive qualified for such disability
benefits, would provide coverage for the longest period of time. The
determination of whether Executive has a Disability shall be made by the person
or persons required to make disability determinations under the long-term
disability plan.

(d) Good Reason. “Good Reason” shall mean:

(i) a material breach by the Company or Parent of the terms of this Agreement,
or any other equity or compensation written agreement between the Company or
Parent and Executive, including, but not limited to, the failure of the Company
to make any material payment or provide any material benefit specified under
this Agreement,

(ii) any material adverse change in the nature or scope of Executive’s
authority, duties or responsibilities;

(iii) the failure of the Company to continue Executive in the position of
President and Chief Operating Officer;

(iv) any reduction in Executive’s Salary (other than a proportional reduction as
part of a generalized reduction in the base salaries of senior management of the
Company not to exceed five-percent (5%) of Annual Base Salary then in effect);
or

(v) the relocation of the site of Executive’s principal place of employment by a
distance in excess of fifty (50) miles;

provided, however, that Executive may not resign his employment for Good Reason
unless: (x) Executive provided the Company with at least thirty (30) days prior
written notice of his intent to resign for Good Reason (which notice must be
provided within sixty (60) days following the date on which Executive has
knowledge of the occurrence of the event(s) purported to constitute Good
Reason); and (y) the Company has not remedied the alleged violation(s) within
the thirty (30) day period.

 

9. MISCELLANEOUS PROVISIONS.

(a) Governing Law. This Agreement shall be governed, construed, interpreted and
enforced in accordance with its express terms, and otherwise in accordance with
the substantive laws of the Commonwealth of Virginia without reference to the
principles of conflicts of law of Virginia or any other jurisdiction, and where
applicable, the laws of the United States.

 

9



--------------------------------------------------------------------------------

(b) Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

(c) Claw-Back. All compensation received by Executive shall be subject to the
provisions of any claw-back policy that are applicable to other similarly
situated employees of the Company that are implemented by the Company to comply
with applicable law, regulation or stock exchange rule, including, without
limitation, any claw-back policy adopted to comply with the requirements of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any rules or
regulations promulgated thereunder.

(d) Notices. Any notice, request, claim, demand, document and other
communication hereunder to any Party shall be effective upon receipt (or refusal
of receipt) and shall be in writing and delivered personally or sent by
facsimile or certified or registered mail, postage prepaid, as follows:

(i) If to the Company:

K12 Inc.

2300 Corporate Park Drive

Herndon, Virginia 22102

Attention: Office of the General Counsel

Fax: 703-483-7496

If to Executive:

Timothy L. Murray

[REDACTED]

or at any other address as any Party shall have specified by notice in writing
to the other Party.

(e) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement. Signatures delivered by facsimile shall
be deemed effective for all purposes.

(f) Entire Agreement. The terms of this Agreement, including the Confidentiality
Agreement and the Arbitration Agreement, the terms of which are expressly
incorporated herein, are intended by the Parties to be the final expression of
their agreement with respect to the subject matters herein and supersede all
prior understandings and agreements, whether written or oral. The Parties
further intend that this Agreement shall constitute the complete and exclusive
statement of their terms and that no extrinsic evidence whatsoever may be
introduced in any judicial, administrative, or other legal proceeding to vary
the terms of this Agreement.

 

10



--------------------------------------------------------------------------------

(g) Amendments; Waivers. This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by Executive and a duly
authorized officer of the Company. By an instrument in writing similarly
executed, Executive or a duly authorized officer of the Company may waive
compliance by the other Party with any specifically identified provision of this
Agreement that such other Party was or is obligated to comply with or perform;
provided, however, that such waiver shall not operate as a waiver of, or
estoppel with respect to, any other or subsequent failure. No failure to
exercise and no delay in exercising any right, remedy, or power hereunder
preclude any other or further exercise of any other right, remedy, or power
provided herein or by law or in equity.

(h) No Inconsistent Actions. The Parties hereto shall not voluntarily undertake
or fail to undertake any action or course of action inconsistent with the
provisions or essential intent of this Agreement. Furthermore, it is the intent
of the Parties hereto to act in a fair and reasonable manner with respect to the
interpretation and application of the provisions of this Agreement.

(i) Construction. This Agreement shall be deemed drafted equally by both the
Parties. Its language shall be construed as a whole and according to its fair
meaning. Any presumption or principle that the language is to be construed
against any Party shall not apply. The headings in this Agreement are only for
convenience and are not intended to affect construction or interpretation. Any
references to paragraphs, subparagraphs, sections or subsections are to those
parts of this Agreement, unless the context clearly indicates to the contrary.

(j) Arbitration. Prior to the Effective Date, Executive shall enter into
Parent’s standard form of Agreement to Arbitrate (the “Arbitration Agreement”),
the form of which is attached to this Agreement as Exhibit C.

(k) Enforcement. If any provision of this Agreement (including the
Confidentiality Agreement or the Arbitration Agreement) is held to be illegal,
invalid or unenforceable under present or future laws effective during the term
of this Agreement, such provision shall be fully severable; this Agreement shall
be construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

(l) Withholding. The Company shall be entitled to withhold from any amounts
payable under this Agreement any federal, state, local or foreign withholding or
other taxes or charges which the Company is required to withhold. The Company
shall be entitled to rely on an opinion of counsel if any questions as to the
amount or requirement of withholding shall arise.

 

11



--------------------------------------------------------------------------------

(m) Section 409A.

(i) General. The intent of the Parties is that the payments and benefits under
this Agreement comply with or be exempt from Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations and guidance promulgated
thereunder (collectively, “Section 409A”) and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith.

(ii) Separation from Service. Notwithstanding anything in this Agreement to the
contrary, any compensation or benefits payable under this Agreement that is
designated under this Agreement as payable upon Executive’s termination of
employment shall be payable only upon Executive’s “separation from service” with
the Company within the meaning of Section 409A (a “Separation from Service”)
and, except as provided below, any such compensation or benefits shall not be
paid, or, in the case of installments, shall not commence payment, until the
thirtieth (30th) day following Executive’s Separation from Service. Any
installment payments that would have been made to Executive during the thirty
(30) day period immediately following Executive’s Separation from Service but
for the preceding sentence shall be paid to Executive on the thirtieth
(30th) day following Executive’s Separation from Service and the remaining
payments shall be made as provided in this Agreement.

(iii) Specified Employee. Notwithstanding anything in this Agreement to the
contrary, if Executive is deemed by the Company at the time of Executive’s
Separation from Service to be a “specified employee” for purposes of
Section 409A, to the extent delayed commencement of any portion of the benefits
to which Executive is entitled under this Agreement is required in order to
avoid a prohibited distribution under Section 409A, such portion of Executive’s
benefits shall not be provided to Executive prior to the earlier of (i) the
expiration of the six-month period measured from the date of Executive’s
Separation from Service with the Company or (ii) the date of Executive’s death.
Upon the first business day following the expiration of the applicable
Section 409A period, all payments deferred pursuant to the preceding sentence
shall be paid in a lump sum to Executive (or Executive’s estate or
beneficiaries), and any remaining payments due to Executive under this Agreement
shall be paid as otherwise provided herein.

(iv) Expense Reimbursements. To the extent that any reimbursements under this
Agreement are subject to Section 409A, any such reimbursements payable to
Executive shall be paid to Executive no later than December 31 of the year
following the year in which the expense was incurred; provided, that Executive
submits Executive’s reimbursement request promptly following the date the
expense is incurred, the amount of expenses reimbursed in one year shall not
affect the amount eligible for reimbursement in any subsequent year, other than
medical expenses referred to in Section 105(b) of the Code, and Executive’s
right to reimbursement under this Agreement will not be subject to liquidation
or exchange for another benefit.

(v) Installments. Executive’s right to receive any installment payments under
this Agreement, including without limitation any continuation salary payments
that are payable on Company payroll dates, shall be treated as a right to
receive a series of separate payments and, accordingly, each such installment
payment shall at all times be considered a separate and distinct payment as
permitted under Section 409A. Except as

 

12



--------------------------------------------------------------------------------

otherwise permitted under Section 409A, no payment hereunder shall be
accelerated or deferred unless such acceleration or deferral would not result in
additional tax or interest pursuant to Section 409A.

 

10. EXECUITIVE ACKNOWLEDGEMENT.

Executive acknowledges that Executive has read and understands this Agreement,
is fully aware of its legal effect, has not acted in reliance upon any
representations or promises made by the Company other than those contained in
writing herein, and has entered into this Agreement freely based on Executive’s
own judgment.

[Signature Page Follows]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date and
year first above written.

 

COMPANY By:  

/s/ Ronald J. Packard

  Ronald J. Packard   Chief Executive Officer PARENT By:  

/s/ Ronald J. Packard

  Ronald J. Packard   Chief Executive Officer EXECUTIVE By:  

/s/ Timothy L. Murray

  Timothy L. Murray